THE COURT.
The defendant herein pleaded guilty to the charge of contributing to the delinquency of a minor. Application for probation was denied and he was sentenced to serve a term of eighteen months in the county jail as a punishment for said offense. His appeal is from the judgment and sentence, appellant contending that the provisions of section 19a of the Penal Code limit the period of imprisonment to one year in the county jail.
Upon stipulation of the parties the District Court of Appeal, Second District, Division One, court of original appellate jurisdiction, ordered that the instant case be considered and determined on the same brief which was filed in People v. Lewis, Crim. No. 4167 (ante, p. 280 [89 Pac. (2d) 388]).
The same question was raised and disposed of in the opinion this day filed in People v. William Hoyt Lewis, Crim. No. 4167 (ante, p. 280 [89 Pac. (2d) 388]), and for *766the reasons set forth in said opinion, and on the grounds therein stated, it is ordered that the judgment entered herein be reversed with directions to the court in which the appeal originated to enter a judgment against the appellant not in excess of the term of imprisonment prescribed by section 19a, Penal Code, as of the day on which said judgment was pronounced, giving due credits for such time as appellant may have served, if any, under the judgment from which this appeal is taken. The attempted appeal from the “sentence” is dismissed.
The cause is remanded to the court in which it originated for such further proceedings as are consistent with the directions herein set forth. ,
It is so ordered.
Houser, J., dissented.
EDMONDS, J.—As this case has become moot, the appeal should be dismissed.